Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This office action is in response to the application filed 9/14/2022, wherein claims 1-12 are pending. 

Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-12) and Species II (figs. 6-15) in the reply filed on 9/14/2022 is acknowledged.
Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2,3,5-8, 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 2, “the first reinforcement element” is lacking antecedent basis. Claim 1 recites “at least one reinforcement element” but never claims “a first reinforcement element”. If the first collar is meant to be the first reinforcement element, the claim should be amended to make this clear.
Regarding claim 3, it is unclear how the at least one reinforcement element comprises a second reinforcement element when “a first reinforcement element” has not been previously claimed. It is not clear if the applicant is intending for the first collar to be the first reinforcement element.  If the first collar is meant to be the first reinforcement element, the claim should be amended to make this clear. It is also not clear if the second reinforcement element is intended to be the second collar or if these are separate structures. Please clarify.
Regarding claim 5, it is unclear how the at least one reinforcement element is secured to the sole layer and pivotable about a first pivot axis as a fulcrum because the only structure previously claimed as part of the at least one reinforcement element is the first collar which doesn’t seem to meet these claim limitations. It seems that the applicant is trying to bring 233a or 233b into the claim, however the applicant would need to claim the at least one reinforcement element further comprises this structure (structure of 233a or b) to make this clear.
Regarding claim 11, “the reinforcement element” is lacking antecedent basis. It is unclear which reinforcement element “the reinforcement element” is referring to.

All remaining claims are rejected as depending on a rejected base claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4,9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tawney (U.S. Patent No. 6402879) in view of Hannon et al. (U.S. 20080044614).

	Regarding claim 1, Tawney teaches an article (footwear)(col. 5, lines 65-67, col. 16, lines 55-60),comprising: a cushioning assembly (54, figs. 14,15) comprising: a first bladder element  (56,58) forming a first fluid chamber  (within 56,58)(col. 13,lines 38-50); a second bladder element  (60,62 at E) within the first bladder element and forming a second fluid chamber sealed from and within the first fluid chamber (col. 13, lines 38-50, col. 14, lines 39-45); wherein the second bladder element (60,62 at E)  comprises a flange (peripheral seal,70, circular weld) forming a peripheral seam that surrounds the second bladder element and seals the second fluid chamber (col. 13, lines 38-50, col. 14, lines 39-45); but fails to teach at least one reinforcement element operatively connected to and in contact with at least one of the first bladder element and the second bladder element; and wherein the at least one reinforcement element is configured to reinforce the cushioning assembly under a load applied to the first bladder element
,wherein the at least one reinforcement element comprises a first collar that is secured to the flange and at least partially surrounds the second bladder element at the flange to reinforce the peripheral seam and limit deformation of the second bladder element at the peripheral seam.
	Hannon teaches stitchless fused seams forming a flange (flange above lowest weldline, figs. 1A-1E), and adding a strip of reinforcement material (5) over the flange for added durability and/or strength (paras. 31-33).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have added a strip of reinforcement material over the peripheral seal of 60,62 thereby providing at least one reinforcement element (the strip of reinforcement material,5) operatively connected to and in contact with at least one of the first bladder element and the second bladder element (in contact with the second bladder element); and wherein the at least one reinforcement element is configured to reinforce the cushioning assembly under a load applied to the first bladder element (reinforcement material covers the peripheral seal and therefore would reinforce the cushioning assembly under a load applied to the first bladder element) ,wherein the at least one reinforcement element comprises a first collar (portion of strip of reinforcement material along peripheral seal of E) that is secured to the flange and at least partially surrounds the second bladder element at the flange (as described above, figs. 15, 16) to reinforce the peripheral seam and limit deformation of the second bladder element at the peripheral seam (reinforcement material covers the peripheral seal and therefore would reinforce the peripheral seam and limit deformation of the second bladder element at the peripheral seam) in order to provide added durability and/or strength (paras. 31, 33 of Hannon).
Regarding claim 2, the Tawney/Hannon combined reference teaches the article is an article of footwear(col. 5, lines 65-67, col. 16, lines 55-60, fig. 24) and the peripheral seam and the first reinforcement element incline within the first bladder element in a laterally outward direction of the article of footwear (the article of footwear containing 54 can be placed at an angle such that the peripheral seam and the first reinforcement element incline within the first bladder element in a laterally outward direction of the article of footwear. The examiner notes that the claim doesn’t specify what the peripheral seam and the first reinforcement element incline in relation to).
Regarding claim 3, the Tawney/Hannon combined reference teaches the at least one reinforcement element (the strip of reinforcement material)  comprises a second reinforcement element (where a first reinforcement element could be the first collar or the strip of reinforcement material along the lateral side, and the second reinforcement element is the strip of reinforcement material along the medial side), and the cushioning assembly further comprises: a third bladder element (G) forming a third fluid chamber (col. 13, lines 38-50, col. 14, lines 39-45) within the first fluid chamber (within 56,58) (figs. 16,17); wherein the third bladder element comprises a flange (peripheral seal,70, circular weld)  forming a peripheral seam that surrounds the third bladder element and seals the third fluid chamber (col. 13, lines 38-50, col. 14, lines 39-45); and wherein the at least one reinforcement element comprises a second collar  (portion of strip of reinforcement material along peripheral seal of G) that is secured to the flange of the third bladder element and at least partially surrounds the third bladder element at the flange of the third bladder element (figs. 15, 16 as modified by Hannon) to reinforce the peripheral seam of the third bladder element and limit deformation of the third bladder element at the peripheral seam of the third bladder element (reinforcement material covers the peripheral seal and therefore would reinforce the peripheral seam of the third bladder element and limit deformation of the third bladder element at the peripheral seam of the third bladder element).
Regarding claim 4, the Tawney/Hannon combined reference teaches the article is an article of footwear (col. 5, lines 65-67, col. 16, lines 55-60, fig. 24) and the peripheral seam of the third bladder element and the second reinforcement element incline within the first bladder element in a laterally outward direction of the article of footwear (the article of footwear containing 54 can be placed at an angle such that the peripheral seam of the third bladder element and the second reinforcement element incline within the first bladder element in a laterally outward direction of the article of footwear. The examiner notes that the claim doesn’t specify what the peripheral seam and the first reinforcement element incline in relation to).
Regarding claim 9, the Tawney/Hannon combined reference teaches at least one of the first fluid chamber and the second fluid chamber is pressurized above an ambient pressure surrounding the first fluid chamber when said at least one of the first fluid chamber and the second fluid chamber is in an unloaded state (col. 14, lines 28-59).
Regarding claim 10, the Tawney/Hannon combined reference teaches the article is an article of footwear (col. 5, lines 65-67, col. 16, lines 55-60) that comprises a forefoot portion, a midfoot portion, and a heel portion (fig. 24); and wherein the first bladder element extends from the forefoot portion to the heel portion (fig. 15, col. 13, lines 29-31).
Regarding claim 11, the Tawney/Hannon combined reference teaches the first bladder element and the second bladder element are each formed of polymeric sheets (col. 22, lines 30-60); and the reinforcement element (the strip of reinforcement material,5)  is formed of at least one of thermoplastic polyurethane, thermoplastic elastomer, an ethylene vinyl acetate foam, a carbon fiber, or a composite of foam and carbon fiber (para. 43 of Hannon).

Claim(s) 12  is/are rejected under 35 U.S.C. 103 as being unpatentable over Tawney (U.S. Patent No. 6402879) in view of Hannon et al. (U.S. 20080044614) in view of Bonk et al. (U.S. Patent No. 6082025)
Regarding claim 12, the Tawney/Hannon combined reference fails to teach the first bladder element and the second bladder element are each formed of multi-layer sheets of alternating thermoplastic polyurethane layers and gas barrier layers.
Bonk teaches a membrane for forming a pressurized bladder for footwear(abstract), the membrane formed of multi-layer sheets of alternating thermoplastic polyurethane layers and gas barrier layers (abstract, col. 7, lines 30-66).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed each of the first bladder element and the second bladder element of multi-layer sheets of alternating thermoplastic polyurethane layers and gas barrier layers in view of Bonk in order to provide enhanced flexibility and resistance to undesirable transmission of fluids (col. 4, lines 45-48 of Bonk).

Claim(s) 1,5, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hann (U.S. 20050268488) in view of Tawney (U.S. Patent No. 6402879) in view of Hannon et al. (U.S. 20080044614).
Regarding claims 1 and 5, Hann teaches an article of footwear (100) comprising: a sole layer (168); a cushioning assembly comprising a first suspension element(170) and a second suspension element (180), the first suspension element (170) is secured to a sole layer (para. 90, figs. 1,2); wherein at least one reinforcement element (166) is secured to the sole layer  (figs. 1,2)and is pivotable about a first pivot axis as a fulcrum (para. 89, figs. 1,2); and wherein the at least one reinforcement element comprises a first reaction surface (surface of 166 facing 170) that contacts a first portion of an outer surface (176)  of the first suspension element when the at least one reinforcement element is pivoted about the first pivot axis (figs. 1,2);
 but fails to teach the first suspension element being a first bladder element, the article of footwear comprising a cushioning assembly comprising: the first bladder element forming a first fluid chamber; a second bladder element within the first bladder element and forming a second fluid chamber sealed from and within the first fluid chamber; at least one reinforcement element operatively connected to and in contact with at least one of the first bladder element and the second bladder element; and wherein the at least one reinforcement element is configured to reinforce the cushioning assembly under a load applied to the first bladder element; wherein the second bladder element comprises a flange forming a peripheral seam that surrounds the second bladder element and seals the second fluid chamber; and wherein the at least one reinforcement element comprises a first collar that is secured to the flange and at least partially surrounds the second bladder element at the flange to reinforce the peripheral seam and limit deformation of the second bladder element at the peripheral seam.
Tawney teaches a cushioning structure (310)(figs. 36-41) for footwear (col. 19, line 67,  col. 20, lines 1-4) comprising: a first bladder element (312,314,317,318) forming a first fluid chamber (chamber surrounded by 312,314,317,318); a second bladder element (332) within the first bladder element and forming a second fluid chamber (355) sealed from and within the first fluid chamber (col. 20, lines 31-41); wherein the second bladder element comprises a flange (392,393) forming a peripheral seam that surrounds the second bladder element and seals the second fluid chamber (col. 20, lines 31-49, fig. 41); 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have replaced the first suspension element of Hann with a cushion structure comprising a first bladder element forming a first fluid chamber; a second bladder element within the first bladder element and forming a second fluid chamber sealed from and within the first fluid chamber in view of Tawney because doing so would result in substituting one known energy absorbing cushion structure for another known energy absorbing cushion structure to yield the predictable result of providing energy absorption. Additionally, the cushion structure of Tawney would provide the benefit of allowing customization of certain performance characteristic in selected areas of the cushion structure (col. 7, lines 57-61).
The Hann/Tawney combined reference fails to teach at least one reinforcement element operatively connected to and in contact with at least one of the first bladder element and the second bladder element; and wherein the at least one reinforcement element is configured to reinforce the cushioning assembly under a load applied to the first bladder element, and wherein the at least one reinforcement element comprises a first collar that is secured to the flange and at least partially surrounds the second bladder element at the flange to reinforce the peripheral seam and limit deformation of the second bladder element at the peripheral seam.
Hannon teaches stitchless fused seams forming a flange (flange above lowest weldline, figs. 1A-1E), and adding a strip of reinforcement material (5) over the flange for added durability and/or strength (paras. 31-33).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have added a strip of reinforcement material over the peripheral seal at 392,393 thereby providing at least one reinforcement element (the strip of reinforcement material,5) operatively connected to and in contact with at least one of the first bladder element and the second bladder element (in contact with the second bladder element); and wherein the at least one reinforcement element is configured to reinforce the cushioning assembly under a load applied to the first bladder element (reinforcement material covers the peripheral seal and therefore would reinforce the cushioning assembly under a load applied to the first bladder element) ,wherein the at least one reinforcement element comprises a first collar (portion of strip of reinforcement material along peripheral seal at 392,393) that is secured to the flange and at least partially surrounds the second bladder element at the flange (as described above, figs. 36-41) to reinforce the peripheral seam and limit deformation of the second bladder element at the peripheral seam (reinforcement material covers the peripheral seal and therefore would reinforce the peripheral seam and limit deformation of the second bladder element at the peripheral seam) in order to provide added durability and/or strength (paras. 31, 33 of Hannon).
Regarding claim 6, the Hann/Tawney/Hannon combined reference teaches the first pivot axis extends generally from a lateral side of the article of footwear to a medial side of the article of footwear (para. 91)and the first reaction surface is forward of the second bladder element (footwear can be oriented in relation to a viewer such that the first reaction surface is forward of the second bladder element).

Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hann (U.S. 20050268488) in view of Tawney (U.S. Patent No. 6402879) in view of Hannon et al. (U.S. 20080044614) in view of Hatfield (U.S. 20070169376).
Regarding claim 7, the Hann/Tawney/Hannon combined reference teaches the at least one reinforcement element comprises a first reinforcement element (A, see annotated fig.) forward of the second bladder element and a second reinforcement element (B, see annotated fig.), and teaches the features of  the “second reinforcement element” as the at least one reinforcement element outlined in the rejection of claim 5 above, but fails to teach the first reinforcement element of claim 7 is pivotable about another pivot axis; wherein the first reinforcement element comprises a reaction surface that contacts another portion of the outer surface of the first bladder element when the first reinforcement element is pivoted about the pivot axis.
Hatfield teaches a shoe sole (fig. 5) with a sipe (52d) in front of and bordering an energy absorbing structure (51 between 52d and 52e), and a sipe (52e) rearward of and bordering the energy absorbing structure to increase flexibility (paras. 41,50)(fig. 5).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have added a second hinge slit  to the Hann/Tawney/Hannon combined reference between A and 170 such that the first reinforcement element (A) is pivotable about another pivot axis (axis around which the second hinge slit pivots) the first reinforcement element (A) comprises a reaction surface (surface of A that faces 170) that contacts a portion of the outer surface of the first bladder element when the first reinforcement element is pivoted about the pivot axis (hinge slit is between A and 170 and is pivotable thereby allowing this functionality) in view of Hatfield in order to increase flexibility in the forefoot region (para. 50 of Hatfield).

    PNG
    media_image1.png
    393
    640
    media_image1.png
    Greyscale

Regarding claim 8, the Hann/Tawney/Hannon/Hatfield combined reference  teaches the  cushioning assembly comprises a second suspension element (180), wherein the second suspension element (180) is rearward of the second reinforcement element (B), but fails to teach the second suspension element comprises: a third bladder element forming a third fluid chamber; a fourth bladder element within the third bladder element and forming a fourth fluid chamber sealed from and within the third fluid chamber; wherein the second reinforcement element comprises a second reaction surface that contacts a portion of the outer surface of the third bladder element when the second reinforcement element is pivoted about the second pivot axis; and wherein the portion of the outer surface of the third bladder element is rearward of the second reaction surface and adjacent the fourth bladder element.
Tawney teaches a cushioning structure (410)(figs. 48-51) for footwear (col. 5, lines 65-67) comprising: a bladder element (412,414,416) forming a fluid chamber (chamber surrounded by 412,414,416); an additional bladder element (432) within the t bladder element and forming an additional fluid chamber (456) sealed from and within the fluid chamber (col. 21, lines 11-22); wherein the additional bladder element comprises a flange (where 452,453 are sealed together, fig. 50) forming a peripheral seam that surrounds the second bladder element and seals the second fluid chamber (col. 21, lines 11-22, fig. 50); 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have replaced the second suspension element of the Hann/Tawney/Hannon/Hatfield combined reference   with a cushion structure comprising a third bladder element forming a third fluid chamber; a fourth bladder element within the third bladder element and forming a fourth fluid chamber sealed from and within the third fluid chamber in view of Tawney because doing so would result in substituting one known energy absorbing cushion structure for another known energy absorbing cushion structure to yield the predictable result of providing energy absorption. Additionally, the cushion structure of Tawney would provide the benefit of allowing customization of certain performance characteristic in selected areas of the cushion structure (col. 7, lines 57-61).
The further modified Hann/Tawney/Hannon/Hatfield combined reference  results in the second reinforcement element (B) comprising a second reaction surface (surface of B that faces 180) that contacts a portion of the outer surface of the third bladder element when the second reinforcement element is pivoted about the second pivot axis (fig. 2 of Hann); and wherein the portion of the outer surface of the third bladder element is rearward of the second reaction surface (figs. 1,2, of Hann) and adjacent the fourth bladder element (per Tawney modification).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBY M SPATZ whose telephone number is (571)270-0579. The examiner can normally be reached M-F 10:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABBY M SPATZ/           Examiner, Art Unit 3732   

/NATHAN E DURHAM/           Primary Examiner, Art Unit 3732